United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.C., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
SUPPLY CENTER, Richmond, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Daniel B. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-776
Issued: August 9, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 23, 2012 appellant, through his representative, filed a timely appeal from the
August 18, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP),
which reinstated its November 9, 2005 wage-earning capacity determination. Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Board’s July 28, 2011 decision and order was binding upon
OWCP and must, of necessity, be so accepted and acted upon by the Director of OWCP.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
In the prior appeal2 the Board, by an order dated July 28, 2011, reversed OWCP’s
April 12, 2010 decision to deny modification of its November 9, 2005 wage-earning capacity
determination. The Board found that appellant had met his burden to show that the original
determination was, in fact, erroneous. Appellant was a full-time regular letter carrier at the time
of injury and OWCP based its wage-earning capacity determination on his subsequent part-time
earnings. The Board found that OWCP procedures explicitly prohibited such a determination.3
On August 18, 2011 OWCP reviewed the same subject matter and found that the original
determination was not, in fact, erroneous. It found that appellant’s permanent rehabilitation
position of modified letter carrier fairly and reasonably represented his wage-earning capacity at
the time the original determination was made and formalized in the decision of
November 9, 2005. OWCP found that the evidence of record did not otherwise provide support
for modification of the wage-earning capacity determination.
Appellant’s representative argues on appeal that OWCP reversed the Board’s ruling.
LEGAL PRECEDENT
The Board has jurisdiction to consider and decide appeals from final decisions of OWCP
in any case arising under FECA. The Board may review all relevant questions of law, fact and
exercises of discretion (or failure to exercise discretion) in such cases.4 The decisions and orders
of the Board are final as to the subject matter appealed, and such decisions and orders are not
subject to review, except by the Board.5 The Director of OWCP may file a petition for
reconsideration of a decision or order issued by the Board within 30 days of the date of
issuance.6
ANALYSIS
This Board has final authority to determine questions of law and fact. Its determinations
are binding upon OWCP and must, of necessity, be so accepted and acted upon by the Director.
Otherwise, there could be no finality of decisions, the whole appeals procedure would be
nullified and questions would remain moot. Such result would not only be contrary to the

2

Order Reversing Case, Docket No. 10-1611 (issued July 28, 2011). The facts of this case as set out in the
Board’s order are hereby incorporated by reference.
3

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.7.a(1) (October 2009) (OWCP may not consider part-time reemployment suitable for a wage-earning
capacity determination unless the claimant was a part-time worker at the time of injury).
4

20 C.F.R. § 501.2(c).

5

Id. at § 501.6(d).

6

Id. § 501.7(a).

2

regulations governing appeals but directly contrary to applicable provisions of Reorganization
Plan No. 2 of 1946, which directed that the Board be established.7
In Clinton K. Yingling, Jr.,8 the Board discussed at length the legislative history of the
applicable statutory provisions, particularly those that provided for creation of the Board,
effective July 16, 1946.9 From this discussion the Board reached the following conclusion:
“The orderly quasi-judicial procedure of the Board is put in motion by appeal
from the administrative determination of the Bureau [now OWCP], and the power
to make final decision on the merits of the case thereafter reposes in the Board,
according to applicable legislation, the legislative history behind that legislation,
and the regulations and orders issued pursuant thereto.”10
These fundamental principles, regarding the authority of the Board to make a de novo
review and make the final determination on questions of law and fact, have governed the Board
without deviation from its inception to the present day.11
In its July 28, 2011 decision, the Board found that appellant had met his burden to show
that the November 9, 2005 wage-earning capacity determination was, in fact, erroneous. If the
Director did not agree, appellant had 30 days to file a petition for reconsideration. He did not.
The Board’s decision and order is therefore final as to the subject matter appealed.12 It is binding
upon OWCP and must, of necessity, be so accepted and acted upon by the Director.13
OWCP’s August 18, 2011 decision reviewed the same subject matter. It reviewed the
Board’s July 28, 2011 decision, took issue with the analysis and made findings that were
inconsistent with that order. OWCP misread certain of the Board’s statements as an instruction
to perfect the original wage-earning capacity determination. As a result, the decision was fatally
flawed.
OWCP procedures explicitly prohibited the November 9, 2005 wage-earning capacity
determination. The procedures prohibit any wage-earning capacity determination based on
appellant’s part-time work as a modified letter carrier, including OWCP’s August 18, 2011

7

Anthony Greco, 3 ECAB 84, 85 (1949). See Clara Anne Andresen, 5 ECAB 42 (1952) which distinguishes
between an OWCP decision issued under its administrative process and the review authority granted the Board
under Reorganization Plan No. 2 of 1946, which provided for the Board’s creation and the regulations governing
appeals promulgated pursuant thereto.
8

4 ECAB 529 (1952).

9

Reorganization Plan No. 2 of 1946, 11 F. R. 7873, 60 Stat. 1096.

10

Supra note 8 at 536.

11

Paul Raymond Kuyoth, 27 ECAB 498 (1976).

12

20 C.F.R. § 501.6(d).

13

See id.; see also supra note 8 at 536-37.

3

determination. There is only one circumstance in which OWCP may use part-time earnings as a
measure of wage-earning capacity: if the claimant was a part-time worker at the time of injury.14
Further, the hearing representative relied on Kathleen A. Price15 to affirm a determination
based on part-time earnings. The Board overruled Price on prior appeal to the extent that it
interpreted this particular language of OWCP’s procedure as permissive.16
OWCP had no authority to rule otherwise following the Board’s July 28, 2011 decision
and order. The Board will therefore reverse OWCP’s August 18, 2011 decision and remand the
case for a proper final decision on appellant’s October 13, 2009 recurrence claim consistent with
the Board’s previous direction.
CONCLUSION
The Board finds that its July 28, 2011 decision and order was binding upon OWCP and
must, of necessity, be so accepted and acted upon by the Director. OWCP had no authority to
review the Board’s decision to reach a different conclusion.

14

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.7.a(1) (October 2009).
15

Docket No. 04-336 (issued May 19, 2004).

16

See also O.V., Docket No. 11-98 (issued September 30, 2011) (the Board found that OWCP abused its
discretion when it determined that the claimant’s actual earnings in part-time reemployment fairly and reasonably
represented his capacity to earn wages in the open labor market. The Board explained that OWCP procedures
prohibited a wage-earning capacity determination based on part-time reemployment unless the claimant was a parttime worker at the time of injury).

4

ORDER
IT IS HEREBY ORDERED THAT the August 18, 2011 decision of the Office of
Workers’ Compensation Programs is reversed. The case is remanded for a proper final decision
on appellant’s October 13, 2009 recurrence claim.
Issued: August 9, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

